Exhibit 10.4

EMPLOYMENT AGREEMENT

        This Agreement, between Bradley Pharmaceuticals, Inc., a Delaware
corporation with principal executive offices located at 383 Route 46 West,
Fairfield, New Jersey 07004 (the “Company”), and Alan Goldstein (“Employee”), is
made and entered into as of this 6th day of December, 2005 (the “Effective
Date”).

R E C I T A L S

        WHEREAS, the Company believes that Employee has been an integral part of
the Company’s management team and is and will continue to be integral to the
continued implementation of the Company’s business plan and execution of its
growth strategy; and

        WHEREAS, as a result of Employee’s extensive knowledge and acumen
regarding the business, affairs and operations of the Company, the Company
desires assurance of the continued association and services of Employee in order
to benefit from Employee’s experience, skills, abilities, background and
knowledge, and the Company is willing to engage Employee’s services on the terms
and conditions set forth in this Agreement; and

        WHEREAS, Employee desires to continue to render services to the Company
and to remain in the employ of the Company, and is willing to accept continued
employment from the Company on the terms and conditions set forth in this
Agreement; and

        WHEREAS, the Company and Employee wish to enter into a written
Employment Agreement to supersede all other written and oral understandings and
agreements regarding Employee’s employment with the Company.

        NOW, THEREFORE, based on the foregoing recitals and in consideration of
the commitments set forth below, Employee and the Company agree as follows:

        1. Position, Duties, Responsibilities

          1.1. Position. Employee is hereby employed by the Company as the
Company’s Vice President, Corporate Development effective at the Effective Date,
reporting directly to the Company’s Chief Executive Officer. Employee shall
accept such duties and responsibilities as may be delegated, from time to time,
by the Chief Executive Officer, including serving as an officer and/ or director
of the Company’s subsidiaries or affiliates; provided that such duties and
responsibilities are consistent with the duties and responsibilities customarily
assigned to an officer of similar title of a company similar to the Company.
Employee shall devote his full energies, interest, abilities and business time
to the proper, efficient, diligent and faithful performance of these duties.


          1.2. Other Activities. Without the prior written consent of the
Company’s Board of Directors, Employee shall not during the Term (as hereinafter
defined) of this Agreement



 

  1 

--------------------------------------------------------------------------------

engage or participate, directly or indirectly, as an employee, director,
consultant, investor or otherwise, in any business, trade or occupation, or
company, other than as an investor in a company whose securities are quoted or
traded on a nationally recognized exchange, provided Employee holds not more
than five per cent (5%) in aggregate of any class of shares, debentures or other
securities or not more than five per cent (5%) of the economic value of the
company. Nothing herein shall require Employee to dispose of any securities
currently held. Employee may serve in any capacity with any civic, educational
or charitable organization, or any governmental entity or trade association,
without seeking or obtaining the Company’s approval, provided such activities
and services do not materially interfere or conflict with the performance of his
duties under this Agreement. Nothing herein shall limit any applicable
restrictions under the Company’s Corporate Governance Guidelines or other codes
of conduct from time to time in effect.

          1.3. Proprietary Information. Employee recognizes that his employment
with the Company will involve contact with proprietary and other information of
substantial value to the Company which is not generally known in the trade or
available in the public domain and which gives the Company an advantage over its
competitors who do not know or use such proprietary or other information
(collectively, “the Company Confidential Information”). As a condition to the
employment by the Company of Employee hereunder, Employee agrees to sign and
return a copy of the Company’s Confidentiality Agreement attached hereto as
Exhibit A. In addition, to the extent any of the Company Confidential
Information or inventions, innovations, improvements, processes or other
proprietary information is created, authored or conceived by Employee (whether
alone or with others) during the course of his employment with the Company
(collectively, “Works”), (a) Employee will promptly disclose full details of all
such Works to the Company, (b) Employee shall cause all such Works to vest
solely legally and beneficially in the Company immediately without any payment
to Employee, (c) Employee hereby assigns to the Company all of Employee’s right,
title and interest in the Works, (d) Employee hereby irrevocably authorizes the
Company to be his attorney-in-fact, and to make use of his name and to sign and
execute, any documents and/ or perform any act on his behalf, for the purpose of
giving the Company full benefit of this Section 1.3 and, where permissible, to
obtain patent or other protection in respect of any of the Works in the name of
the Company or the Company’s nominee and (e) Employee, both during his
employment under this Agreement and thereafter, at the request and expense of
the Company, will promptly do all things and execute all documents reasonably
necessary to obtain and/ or maintain patent or other protection in respect of
any Works in any part of the world and to vest such rights in and to any Works
in the name of the Company or the Company’s nominee.


          1.4. Covenant Not to Compete. Employee agrees that for a period of
twelve (12) months immediately following the Term of this Agreement, Employee
shall not directly or indirectly for his own benefit or the benefit of others:


  (a)   render services as an employee, officer, agent, broker, consultant,
partner or independent contractor for, or be an owner or stockholder of, a
competing organization in connection with competing products, including but not
limited to organizations engaged in the provision of dermatology, podiatry and
gastroenterology pharmaceutical products; provided, however, that Employee may
own five percent (5%) or less of the equity securities of any publicly-traded
company;



 

  2 

--------------------------------------------------------------------------------

  (b)   hire or seek to persuade any employee of the Company to discontinue
employment or to become employed in a competing organization or seek to persuade
any independent contractor or supplier to discontinue or limit its relationship
with the Company; and


  (c)   solicit, direct, take away or attempt to take away any business or
customers of the Company that existed or did business with the Company at the
time of termination of Employee’s employment hereunder or within six (6) months
prior thereto;


provided, however, that such restrictions shall not apply if Employee’s
employment hereunder is terminated without Cause (as defined below) or Employee
terminates his employment hereunder for Good Reason (as defined below),
regardless of whether a Change of Control (as defined below) has occurred.

          Employee acknowledges that there are no additional compensation
payments due him for the non-competition restrictions set forth in this Section
1.4.


        2. Compensation of Employee

          2.1. Salary. In consideration of the services to be rendered by
Employee under the terms of this Agreement, the Company shall pay Employee an
annual salary of $235,000, subject to standard deductions and withholdings,
payable in regular periodic payments in accordance with the Company’s policies.
The Board of Directors and Compensation Committee of the Company will review
Employee’s salary not less frequently than annually (with the first review to
occur in April 2006) and, in its discretion, may increase, but not decrease,
Employee’s annual salary hereunder.


          2.2. Stock Options. Subject to approval by the Board of Directors and
Compensation Committee of the Company, Employee shall be entitled to receive,
from time to time during the Term, such options to purchase shares of the
Company’s common stock and other similar securities of the Company on such terms
and conditions as the Board of Directors and Compensation Committee of the
Company may establish.


          2.3. Benefits and Perquisites. Employee shall be eligible to
participate in all of the Company’s bonus, health, welfare, savings and other
benefit and fringe benefit plans, including, without limitation, the Company’s
EVA Bonus Plan, 401(k) Savings Plan, health, dental and eye insurance plans,
life insurance plans and long-term disability plans, in which senior executives
of the Company are generally entitled to participate, subject, at all times, to
the terms and conditions of such plans. In addition, Employee shall receive such
other perquisites and benefits, including a leased automobile, gasoline credit
card and paid vacation days, as the Company generally makes available to its
senior executives.


          2.4. Expense Reimbursement. The Company shall promptly reimburse
Employee for all reasonable and necessary business and entertainment expenses
incurred by Employee in connection with his performance of his duties hereunder
in accordance with the Company’s usual reimbursement policies and procedures in
effect from time to time. In addition,



 

  3 

--------------------------------------------------------------------------------

the Company will pay all reasonable out-of-pocket attorneys’ fees incurred by
Employee in connection with the negotiation of this Agreement and any matters
arising out of or relating to any dispute hereunder that Employee has brought in
good faith, subject to any limitations imposed under Section 409A of the
Internal Revenue Code of 1986, as amended, and any guidance issued thereunder
(“Section 409A of the Code”).

        3. Term

          Employee’s employment under this Agreement shall commence as of the
Effective Date and shall continue until the third anniversary thereof (the
“Expiration Date”), unless sooner terminated by the Company or Employee in
accordance with this Agreement (the “Term”); provided, however, that this
Agreement shall renew automatically for an additional term of one (1) year on
the Expiration Date and each anniversary of the Expiration Date unless the
Company or Employee gives written notice to the other to the contrary at least
90 days prior thereto. References herein to “Term” shall include any automatic
extensions pursuant to the preceding sentence.


        4. Termination of Employment

          4.1. Termination by the Company for Cause. The Company may terminate
Employee’s employment hereunder for “Cause” (as defined below), provided that
the Company has complied with the provisions of this Section 4.1. For purposes
of this Agreement, “Cause” shall mean any of the following:


  (a)   Employee’s conviction for any felony;


  (b)   Employee’s deliberate and continual refusal to perform satisfactorily
employment duties reasonably requested by the Company as provided herein after
thirty (30) days’ written notice by certified mail of such failure, specifying
that the failure constitutes Cause and the particulars of the failure (other
than as a result of vacation, sickness, illness or injury);


  (c)   Employee’s commission of fraud or embezzlement determined in accordance
with the Company’s normal, internal investigative procedures consistently
applied in comparable situations;


  (d)   Employee’s gross misconduct or gross negligence having a substantial
adverse effect on the Company’s business; or


  (e)   Employee’s material breach of this Agreement.


          The Company shall provide Employee notice of such termination in
accordance with Section 13 hereof.



 

  4 

--------------------------------------------------------------------------------

          Employee shall be considered to have been terminated for “Cause” if
the Company in good faith determines Employee engaged in an act constituting
“Cause,” regardless of whether Employee voluntarily terminates his employment or
is terminated involuntarily.


          If the Company terminates Employee’s employment for Cause, Employee
shall be entitled to a lump sum cash payment, payable within ten (10) business
days after the date of termination of Employee’s employment for Cause, equal to
the sum of (i) any accrued but unpaid salary as of the date of such termination,
(ii) any accrued but unpaid annual cash bonus payable under the Company’s EVA
Bonus Program for any annual period ended prior to the date of such termination,
and (iii) all expenses incurred for which documentation has been or will be
provided in accordance with the Company’s policies but not yet reimbursed. In
the event of the termination of Employee’s employment for Cause, Employee’s
stock options and any other equity awards based on the Company’s securities,
such as restricted stock, restricted stock units, stock appreciation rights,
performance units, etc. shall, to the extent then vested and exercisable, remain
vested and exercisable in accordance with their terms, and any such unvested
awards shall be immediately forfeited and/or cancelled.


          4.2. Termination by the Company Without Cause. The Company may
terminate Employee’s employment without Cause, which termination shall be
effective upon Employee’s receipt of written notice of the same in accordance
with this Agreement. Upon any termination of Employee’s employment by the
Company without Cause pursuant to this Section 4.2, Employee shall be entitled
to:


  (a)   a lump sum cash payment, payable within ten (10) business days after the
date of termination of Employee’s employment equal to the sum of: (i) any
accrued but unpaid salary as of the date of such termination; (ii) any accrued
but unpaid annual cash bonus payable under the Company’s EVA Bonus Program for
any annual period ended prior to the date of such termination; and (iii) all
expenses incurred for which documentation has been or will be provided in
accordance with the Company’s policies but not yet reimbursed;


  (b)   a lump sum cash payment, payable within ten (10) business days of the
date that is six (6) months following the date of termination (or, if Employee
is not considered a “key employee” within the meaning of Section 409A of the
Code at the time of termination, the date Employee’s employment terminates),
equal to the amount payable under the Company’s EVA Bonus Program for the annual
period in which such termination occurs, as if the Employee’s employment had not
been terminated, prorated through the date of such termination;


  (c)   continuation of all perquisites and other Company-related benefits to
which Employee was entitled as of the date of his termination, including, but
not limited to, those set forth in Section 2.3 above, through the end of the
second calendar year following the year in which Employee’s employment
terminates, if and to the extent the



 

  5 

--------------------------------------------------------------------------------

  provision of such perquisites or benefits complies with Section 409A of the
Code;


  (d)   immediate vesting of all of Employee’s stock options, warrants and any
other equity awards based on Employer’s securities, such as restricted stock,
restricted stock units, stock appreciation rights, performance units, etc., all
of which shall remain exercisable in accordance with the original terms on the
date of grant, or, if later, the maximum date stock rights may be extended under
Section 409A of the Code;


  (e)   continued participation in, and continuation by the Company of the
payment of the relevant premiums applicable to, the life insurance and health,
welfare and medical insurance plans described in Section 2.3 or comparable plans
at the Company’s expense (subject to the terms of the applicable plans) through
the end of the second calendar year following the year in which Employee’s
employment terminates, if and to the extent the provision of continued
participation and payments of premiums complies with Section 409A of the Code;


  (f)   continued participation, through the end of the second calendar year
following the year in which Employee’s employment terminates, of Employee and
each of his dependents in all other Company-sponsored health, welfare and
benefit plans or comparable plans at the Company’s expense (subject to the terms
of the applicable plans) at the benefit levels in effect from time to time and
with COBRA benefits commencing thereafter, if and to the extent the provision of
continued benefits and benefit levels complies with Section 409A of the Code and
any other applicable laws and regulations.


          In addition to the foregoing payments and continuation of benefits,
the Company shall pay Employee a lump sum cash payment, payable within ten (10)
business days of the date that is six (6) months following the date of
termination of Employee’s employment (or, if Employee is not considered a “key
employee” within the meaning of Section 409A of the Code at the time of
termination, the date Employee’s employment terminates), an amount equal to the
product of (I) two multiplied by (II) the sum of (1) Employee’s then current
annual salary pursuant to Section 2.1 and (2) the average amount paid to
Employee under the Company’s EVA Bonus Program with respect to the most recent
three calendar years (or such shorter period to coincide with Employee’s years
of employment with the Company prior to the end of the preceding calendar year).


          Notwithstanding anything in this Agreement to the contrary, if at the
time of termination, Employee is a “specified employee” or “key employee” who
has experienced a “separation from service,” each within the meaning of Section
409A of the Code, no payments or benefits pursuant to this Agreement that are
considered “deferred compensation” subject to Section 409A of the Code shall be
made prior to the date that is six (6) months after the date of



 

  6 

--------------------------------------------------------------------------------

“separation from service” (or, if earlier, Employee’s date of death), except as
otherwise provided in the Code, Section 409A of the Code or any regulations
promulgated thereunder. In such event, the payments subject to the six (6) month
delay will be paid in a lump sum on the earliest permissible payment date.

          4.3. Termination by Employee for Good Reason. Employee may terminate
his employment hereunder for “Good Reason.” For purposes of this Agreement,
“Good Reason”shall mean, without Employee’s consent, the occurrence of any of
the following circumstances unless such circumstances are fully corrected prior
to the expiration of the thirty (30) day period following receipt by the Company
of Employee’s notice of the existence of circumstances that provide a basis for
Employee to terminate his employment for Good Reason, describing such
circumstances in reasonable detail:


  (a)   a substantial diminution or unreasonable increase in Employee’s duties,
responsibilities or authority, taken as a whole (except during periods when
Employee is unable to perform all or substantially all of Employee’s duties or
responsibilities as a result of Employee’s physical or mental incapacity);


  (b)   a change in Employee’s principal place of employment to a location more
than 50 miles from its current location; or


  (c)   a material breach of this Agreement by the Company.


          If Employee terminates his employment with the Company for Good
Reason, subject to the Company’s right to cure as set forth above, Employee
shall be entitled to the same payments and benefits, at the same times, set
forth in Section 4.2 above for a termination by the Company without Cause.


          4.4. Termination by Employee Without Good Reason. Employee shall have
the right to terminate his employment voluntarily hereunder at any time without
Good Reason upon 30 days’ written notice to the Company. Upon any voluntary
termination of employment by Employee without Good Reason pursuant to this
Section 4.4, Employee shall be entitled only to such payments and benefits as
those described in Section 4.1 for a termination by the Company for Cause.


          4.5 Termination in Connection with a Change in Control. For purposes
of this Agreement, a “Change in Control” shall mean:


  (a)   The acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership of any capital stock
of the Company if, after such acquisition, such Person beneficially owns (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) 50% or more of
either (x) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (y)



 

  7 

--------------------------------------------------------------------------------

  subject to Section 4.5(d), the combined voting power of the then-outstanding
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (a), the following acquisitions shall not
constitute a Change of Control Event: (A) any acquisition directly from the
Company (excluding an acquisition pursuant to the exercise, conversion or
exchange of any security exercisable for, convertible into or exchangeable for
common stock or voting securities of the Company, unless the Person exercising,
converting or exchanging such security acquired such security directly from the
Company or an underwriter or agent of the Company), (B) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company, or (C) any acquisition by any
corporation pursuant to a Business Combination (as defined below) which complies
with clauses (x) and (y) of subsection (c) of this definition; or


  (b)   Subject to Section 4.5(d), such time as the Continuing Directors (as
defined below) do not constitute a majority of the Board of Directors of the
Company, where the term “Continuing Director” means at any date a member of the
Board (x) who was a member of the Board on the date hereof or (y) who was
nominated or elected subsequent to such date by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election or whose election to the Board was recommended or endorsed by at least
a majority of the directors who were Continuing Directors at the time of such
nomination or election; provided, however, that there shall be excluded from
this clause (y) any individual whose initial assumption of office occurred as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents, by or on behalf of a person other than the Board; or


       


  (c)   The consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving the Company or a sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, immediately following such Business
Combination, each of the following two conditions is satisfied: (x) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the resulting
or acquiring



 

  8 

--------------------------------------------------------------------------------

  corporation in such Business Combination (which shall include, without
limitation, a corporation which as a result of such transaction owns the Company
or substantially all of the Company’s assets either directly or through one or
more subsidiaries) (such resulting or acquiring corporation is referred to
herein as the “Acquiring Corporation”) in substantially the same proportions as
their ownership of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, respectively, immediately prior to such Business Combination
and (y) no Person (excluding the Acquiring Corporation or any employee benefit
plan (or related trust) maintained or sponsored by the Company or by the
Acquiring Corporation) beneficially owns, directly or indirectly, 50% or more of
the then-outstanding shares of common stock of the Acquiring Corporation, or of
the combined voting power of the then-outstanding securities of such corporation
entitled to vote generally in the election of directors (except to the extent
that such ownership existed prior to the Business Combination).


  (d)   During the period in which Daniel Glassman and his affiliates own or
control a majority of the Company’s Class B Common Stock entitled to elect the
majority of the Company’s Board of Directors, a “Change of Control” shall not be
deemed to have occurred if Mr. Glassman and his affiliates caused, either by
their action or inaction, the circumstances contemplated in either Sections
4.5(a)(y) or 4.5(b) to occur.


          If a Change in Control occurs during the Term, and if, during the Term
and within twelve months after the date on which the Change in Control occurs,
Employee’s employment is terminated by the Company without Cause or by Employee
for any reason, then Employee will be entitled to the payments and benefits, at
the same times, described in Section 4.2 for a termination by the Company
without Cause. Additionally, immediately prior to a Change of Control, all
outstanding options to purchase the Company’s securities shall become fully
vested.


          In addition, to the extent that any payment or distribution of any
type to or for Employee by the Company (which for purposes of this Section 4.5
includes any parent, subsidiary or affiliate of the Company), whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise (including, without limitation, any accelerated vesting of stock
options or other equity awards based on the Company’s securities granted
pursuant to this Agreement or otherwise) (collectively, the “Total Payments”) is
or will be subject to the excise tax (“Excise Tax”) imposed under Section 4999
of the Code (or any successor to such Section), the Company shall pay to
Employee, prior to the time any Excise Tax is payable with respect to any of
such Total Payments (through withholding or otherwise), an additional amount (a
“Gross-Up Payment”) that, after the imposition of all income, employment, excise
and other taxes, penalties and interest thereon, is equal to the sum of (i) the
Excise Tax on such Total Payments plus (ii) any penalty and interest assessments
associated with such Excise Tax. The determination of whether any portion of the
Total Payments is subject to an Excise Tax and, if so, the amount and time of
any Gross-Up Payment pursuant to this Section 4.5, shall be made by an
independent auditor (the



 

  9 

--------------------------------------------------------------------------------

“Auditor”) jointly selected by Employee and the Company and paid by the Company.
If Employee and the Company cannot agree on the firm to serve as the Auditor,
then they shall each select an accounting firm and those two firms shall jointly
select the accounting firm to serve as the Auditor. Unless Employee agrees
otherwise in writing, the Auditor shall be a nationally recognized United States
public accounting firm that has not during the two years preceding the date of
its selection, acted in any way on behalf of the Company. Employee and the
Company shall cooperate with each other in connection with any proceeding or
claim relating to the existence or amount of any liability for Excise Tax. All
reasonable expenses relating to any such proceeding or claim (including
attorneys’ fees and other expenses incurred by Employee in connection therewith)
shall be paid by the Company promptly upon demand by Employee, and any such
payment shall be subject to a Gross-Up Payment under this Section 4.5 in the
event that Employee is subject to Excise Tax on it.

          4.6 Death or Disability. In the event of Employee’s death or
“Disability” (as defined below) during the Term, Employee’s employment shall
automatically cease and terminate as of the date of Employee’s death or the
effective date of the Company’s written notice to Employee of its decision to
terminate his employment by reason of his Disability, as the case may be. In the
case of termination of Employee’s employment by reason of his death, Employee’s
estate, or in the case of termination of Employee’s employment by reason of his
Disability, Employee shall be entitled to the same payments and benefits, as
applicable, at the same times, as described in Section 4.2 for a termination of
employment by the Company without Cause; provided, however, for purposes of this
Section 4.6, the multiple referred to in the second paragraph of Section 4.2
shall be one (1). Any vested stock options and other equity awards held by
Employee at the time of his termination of employment due to death or Disability
shall remain exercisable in accordance with the original terms on the date of
grant through the maximum date stock rights may be extended under Section 409A
of the Code. Notwithstanding the foregoing or any provision of Section 4.6, the
Company’s obligation to pay Employee the amounts called for in this Section 4.6
following termination of his employment by reason of his Disability, shall be
subject to offset and shall be reduced by any and all amounts paid to Employee
under any disability insurance policy paid or provided for by the Company. For
purposes of this Agreement, “Disability” shall mean the inability of Employee to
perform substantially all of his duties hereunder for any period of at least 180
consecutive days by reason of any physical or mental incapacity, provided that
for purposes of any payments made to Employee pursuant to this Section 4.6,
“Disability” shall have the meaning set forth in Section 409A of the Code or, to
the extent applicable, any more restrictive definition under the plan or policy
providing for the benefit in question.


        5. No Duty to Mitigate

          Employee shall have no obligation to seek other employment or to
otherwise mitigate the Company’s obligations to him arising from the termination
of his employment, and no amounts paid or payable to Employee by the Company
hereunder shall be subject to offset for any remuneration to which Employee may
become entitled from any other source after his employment with the Company
terminates, whether attributable to subsequent employment, self-employment or
otherwise.



 

  10 

--------------------------------------------------------------------------------

        6. Termination Obligations

          Employee hereby acknowledges and agrees that all books, manuals,
records, reports, notes, software, computer code, contracts, lists, blueprints,
and other documents, or materials, or copies thereof, and equipment (including
computers, keys, credit cards, cellular telephones, etc.) furnished to or
prepared by Employee in the course of or incident to Employee’s employment,
belong to the Company and shall be promptly returned to the Company upon
termination of Employee’s employment.


        7. Indemnification

          The Company shall indemnify Employee and hold him harmless to the
fullest extent permitted by the Company’s charter and by-laws in respect to any
and all actions, suits, proceedings, claims, demands, judgments, losses, damages
and reasonable out-of-pockets costs and expenses (including reasonable
out-of-pocket attorney’s fees and expenses) resulting from Employee’s good faith
performance of his duties and obligations with the Company or as a fiduciary of
any benefit plan of the Company. To the extent permitted by applicable laws, the
Company shall, within 30 days of presentation of invoices, reimburse Employee
for all reasonable out-of-pocket legal fees and disbursements reasonably
incurred by Employee in connection with such indemnifiable matter. In addition,
Directors’ and Officers’ insurance coverage for the benefit of Employee shall
cover Employee in respect of acts or omissions committed by Employee in good
faith in the performance of his duties and obligations during his employment
hereunder, whether claims are made during or within the period of six years
after the termination of Employee’s employment hereunder.


        8. Entire Agreement

          The terms of this Agreement are intended by the parties to be the
final and exclusive expression of their agreement with respect to the subject
matter hereof and may not be contradicted by evidence of any prior or
contemporaneous statements or agreements. The parties further intend that this
Agreement shall constitute the complete and exclusive statement of its terms and
that no extrinsic evidence whatsoever may be introduced in any judicial,
administrative, or other legal proceeding involving this Agreement. This
Agreement supersedes any and all prior agreements, written or oral, between
Employee and the Company relating to the subject matter hereof, and all such
prior agreements are hereby terminated and of no further effect.


        9. Amendments, Waivers

          This Agreement may not be modified, amended, or terminated except by
an instrument in writing, signed by Employee and by a duly authorized
representative of the Company other than Employee. No failure to exercise and no
delay in exercising any right, remedy, or power under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy or power under this Agreement preclude any other or further
exercise thereof, or the exercise of any other right, remedy or power provided
herein or by law or in equity.



 

  11 

--------------------------------------------------------------------------------

        10. Binding Agreement; Assignment

          This Agreement shall inure to the benefit of and shall be binding upon
the Company, its successors and assigns and Employee and his heirs and
representatives. Neither party may assign any of its rights or obligations under
this Agreement without the prior written consent of the other party.


        11. Severability; Enforcement

          If any provision of this Agreement, or the application thereof to any
person, place, or circumstance, shall be held by a court of competent
jurisdiction to be invalid, unenforceable, or void, the remainder of this
Agreement and such provisions as applied to other persons, places, and
circumstances shall remain in full force and effect. Such court shall have the
authority to modify or replace the invalid or unenforceable term or provision
with one which most accurately represents the parties’ intention with respect to
the invalid or unenforceable term or provision.


        12. Governing Law and Remedies

          The validity, interpretation, enforceability, and performance of this
Agreement shall be governed by and construed in accordance with the laws of the
State of New Jersey, without giving effect to New Jersey’s choice of law rules.
Employee hereby irrevocably submits to the jurisdiction of the federal and state
courts within New Jersey for the determination of all disputes, suits or
proceedings arising out of or relating to this Agreement.


          Employee acknowledges that a remedy at law for the breach or
threatened breach by Employee of the provisions of Section 1.3 and 1.4 would be
inadequate, and that such a breach would cause irreparable harm to the Company.
Employee therefore agrees that the Company shall be entitled to injunctive
relief in case of any such breach or threatened breach.


        13. Notices

          All notices or demands of any kind required or permitted to be given
by the Company or Employee to the other under this Agreement shall be given in
writing, addressed to the Company at the address set forth in the Preamble to
this Agreement and to Employee at his address as listed on the Company’s payroll
and shall be personally delivered, telecopied or delivered by hand by a
nationally recognized courier service guaranteeing overnight delivery (in each
case receipted for), or mailed by certified mail, return receipt requested,
postage prepaid. Any such written notice shall be deemed received when
personally delivered or three (3) business days after its deposit in the United
States mail as specified above. Either party may change its address for notices
by giving notice to the other party in the manner specified in this Section.


        14. Representations and Warranties

          Each of Employee and the Company represents and warrants that he/it is
not restricted or prohibited, contractually or otherwise, from entering into and
performing his/its terms and covenants contained herein, and that his/its
execution and performance of this Agreement will not violate or breach any other
agreement between Employee and the Company, as the case may be, and any other
person or entity.



 

  12 

--------------------------------------------------------------------------------

        15. Section 409A of the Code

          Employee and the Company hereby agree that it is the intention that
any payments or benefits provided under this Agreement comply in all respects
with Section 409A of the Code, and this Agreement shall be interpreted
accordingly. Employee and the Company hereby agree that, upon the Company’s
initiative or upon Employee’s reasonable request, the parties will amend this
Agreement in accordance with Section 9 solely to the extent necessary and
appropriate to avoid adverse tax consequences pursuant to Section 409A of the
Code. Notwithstanding anything in this Agreement to the contrary, the Company
does not guarantee the tax treatment of any payments or benefits hereunder,
including without limitation pursuant to the Code, federal, state or local laws.


        16. Counterparts

          This Agreement may be executed in counterparts, each of which shall be
deemed an original and all of which together shall constitute one and the same
instrument.



 

  13 

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, this Agreement has been executed as of the day and
year first above written.

      BRADLEY PHARMACEUTICALS, INC.

By: /s/ Daniel Glassman
       Name: Daniel Glassman
       Title: President and Chief Executive Officer

       EMPLOYEE

       /s/ Alan Goldstein
       Name: Alan Goldstein



 

  14 

--------------------------------------------------------------------------------

Exhibit A

BRADLEY PHARMACEUTICALS, INC.

CONFIDENTIALITY AGREEMENT

This Agreement is executed by Alan Goldstein (“Employee”) and made effective as
of this 6th day of December 2005.

P URPOSE

Bradley Pharmaceuticals, Inc., a Delaware corporation with executive offices
located at 383 Route 46 West, Fairfield, NJ 07004 (“BDY”), possesses certain
information that is considered by it as its confidential information and trade
secrets. Employee is employed as BDY’s Vice President, Corporate Development
and, in such capacity, has been privy to, and will continue to become privy to,
confidential information and trade secrets of BDY. Employee hereby agrees that
all such confidential information of BDY shall be maintained by Employee and
protected in accordance with this Agreement.

T ERMS

1.   “Confidential Information” shall mean all information and materials
relating to BDY, whether in written, oral, visual, electronic or other form and
which are designated as confidential or which, under the circumstances taken as
a whole, reasonably would be understood to be confidential, including, but not
limited to, the following: (1) discoveries, inventions, unpublished works,
research or manufacturing methods, formulae and data; (2) the specifications,
composition, requirements, designs, programming and performance characteristics
for instruments, software or other products and services; (3) business,
technical and economic information, product pricing and sales information,
marketing plans and forecasts, the existence or terms of this Agreement or
agreements between the parties and other parties, commercialization and research
and marketing methods or strategies; (4) yet to be filed or pending patent or
trademark applications; (5) other trade secrets and know-how; and (6) other data
and materials relating to the subject matter of this Agreement. Confidential
Information shall also include all notes, reports, analyses, forecasts,
compilations, studies, interpretations or other documents and materials prepared
by Employee to the extent the same contain or reflect BDY Confidential
Information. Information shall not be considered Confidential Information to the
extent that such information is demonstrated by Employee, through clear and
convincing written evidence:


  (a)   To have been in his possession prior to his employment by BDY;


  (b)   To have been generally and publicly known at the time of disclosure or
thereafter through no fault of Employee or any other party under any agreement
of confidentiality to BDY; or



 

    

--------------------------------------------------------------------------------

  (c)   To have been furnished to Employee by a third party, provided such third
party had the legal right to disclose such Confidential Information.


  Employee acknowledges and agrees that all Confidential Information is of
important commercial and competitive value to BDY.


2.   Employee shall protect the Confidential Information from unauthorized use,
access, duplication or further disclosure. In protecting such disclosed
Confidential Information, Employee shall take, for example, but not by way of
limitation, the following measures to:


  (a)   Prevent the access, transfer or disclosure of the Confidential
Information by or to any other person or entity other than those employees and
agents of BDY who have a “need to know” such Confidential Information;


  (b)   Other than in the ordinary course of business, prevent any reproduction
of the Confidential Information in any form, tangible, electronic or otherwise;
and


  (c)   Upon termination of Employee’s employment with BDY, promptly, but in any
event within five (5) business days, destroy or return to BDY all Confidential
Information and any work product containing, summarizing or based upon such
Confidential Information and all copies thereof, in any form, tangible,
electronic or otherwise. Employee shall promptly give BDY written certification
of his destruction or return of all Confidential Information as contemplated by
this paragraph.


3.   Nothing in this Agreement shall be deemed to grant from BDY to Employee a
license, expressly or by implication, under any patent or patent application,
copyright, trademark, trade secret or other proprietary right owned or
controlled by BDY.


4.   All Confidential Information (including all copies thereof) shall at all
times remain the sole property of BDY. Employee shall have no intellectual
property rights in the Confidential Information and, in furtherance thereof,
Employee hereby assigns to BDY all rights to any intellectual property that he
invents as a result, directly or indirectly, of his employment by BDY or the
disclosure to him of Confidential Information. This Agreement shall remain in
effect for seven (7) years following the date all Confidential Information is
removed (by destruction or return to BDY) from the possession of Employee.


5.   Employee shall not remove any proprietary, copyright, trade secret or other
legend from any form of any Confidential Information, and shall promptly comply
with any written request from BDY to add to or modify any such legend as BDY may
deem necessary to protect its intellectual property rights.



 

    

--------------------------------------------------------------------------------

6.   Employee agrees that a breach or threatened breach by him of this Agreement
will result in irreparable and material damages to BDY that cannot be adequately
addressed by monetary or other damages. Accordingly, Employee agrees that in
addition to other remedies available at law or otherwise, BDY may obtain an
injunction or other equitable remedy, without bond or requirement for proof of
actual or likely damages, in any court of competent jurisdiction, in the event
of such breach or threatened breach by Employee to strictly enforce this
Agreement.


7.   This Agreement may not be amended or altered, nor any breach or obligation
waived, unless such amendment, alteration or waiver is in a writing signed by
BDY that conspicuously notes that it is permitting Employee to amend or alter
this Agreement, or BDY is waiving an obligation or breach by Employee hereunder.
No course of dealings shall affect the interpretation or enforcement of this
Agreement, nor shall any waiver by BDY of any obligation or breach by Employee
be implied to be a waiver by BDY of any other obligation or breach by Employee
not expressly granted.


8.   This Agreement is binding upon Employee and his successors and permitted
assigns. If any provision of this Agreement is held by any competent authority
to be invalid or unenforceable in whole or in part, the validity of the other
provisions of this Agreement and the remainder of the provision in question
shall not be affected thereby.


9.   This Agreement shall be governed by the laws of the State of New Jersey,
without giving effect to the conflicts of law provisions thereof. Any dispute or
controversy arising out of this Agreement shall be commenced and maintained in a
federal or state court of appropriate jurisdiction in the State of New Jersey
and Employee does hereby, for that sole purpose, consent to the jurisdiction of
such federal or state court in the State of New Jersey. Employee hereby waives
all rights to settle any dispute or controversy hereunder by arbitration and
acknowledges that the rules of evidence then in effect and applicable to the
court in which any such dispute or controversy is maintained shall be the only
rules of evidence applicable to such dispute or controversy. Employee agrees
that this Agreement embodies his complete understanding with respect to the
disclosure and use of Confidential Information between him and BDY and
supersedes all prior oral and written agreements, commitments and understandings
with respect to the subject matter hereof.



 

    

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, this Agreement has been executed as of the day and
year first above written.

             EMPLOYEE

       /s/ Alan Goldstein
       Name: Alan Goldstein
